Citation Nr: 0302551	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
October 1994.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision issued by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran's seizure episodes consist of ignoring the 
people around and losing track of such things as 
conversations and television shows.  No tongue biting is 
involved but occasional bladder incontinence and nausea were 
reported.  The episodes last from a few seconds to a minute.

3.  The veteran takes anticonvulsion medication but has 
seizure episodes one to two times a week.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no more, 
for the veteran's service-connected seizure disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.121, 4.124a, Diagnostic 
Code 8911 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
laws, regulations, and evidence pertinent to her increased 
rating claim via the October 1999 Statement of the Case (SOC) 
and the September 2000 Supplemental SOC (SSOC).  She was 
notified by letter in August 2002 that VA would request 
evidence sufficiently identified by her from government 
agencies, employers, and all healthcare providers.  She was 
also notified that while VA would aid her in obtaining 
evidence in support of her claim, submission of such evidence 
was ultimately her responsibility.  The Board finds that VA's 
duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  The veteran was afforded VA 
examinations in March 2000, May 2000, and May 2001.  See 
38 C.F.R. § 3.159(c)(4) (2002).  The resulting reports have 
been obtained.  Additionally, her VA medical records, 
including social and industrial survey reports, have been 
obtained and associated with her claims file.  Also of record 
is correspondence from the veteran's last two employment 
attempts.  The veteran has identified no other evidence.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2002); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

II.  Increased Rating Claim

The veteran contends that her service-connected seizure 
disorder is more severe than currently evaluated.  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Summary of the Evidence

A February 1998 VA medical record reflects that the veteran 
indicated a history of seizures but stated she was still 
driving.  The medical record reflects that the age of onset 
of her seizures, combined with other symptoms, suggested the 
possibility of lupus.  The medical record reflects that the 
veteran was referred to the neurology clinic.

A February 1998 VA medical record from the neurology clinic 
reveals that the veteran was a new patient.  The medical 
record shows that the veteran indicated that she had seizures 
up to once a day and had not been on medications for her 
seizure.  The medical record contains an assessment of 
seizures and migraine headaches, reflects that a medication 
for seizures and migraines was prescribed, and shows that 
further testing was ordered.

A May 1998 VA radiology report reflects that magnetic 
resonance imaging of the veteran's brain resulted in an 
impression of normal brain parenchyma.

The veteran initiated her increased rating claim in July 
1998.  Her July 1998 correspondence reflects that she 
indicated she had two or more petit mal seizures a day.

A March 1999 letter from the U.S. Postal Service reflects 
that the veteran had been rejected for employment as a city 
carrier as the position was an arduous task assignment 
requiring the performance of heavy labor for which the 
veteran did not appear suitable.

An August 1999 employment separation notice reflects that the 
veteran had worked as a clerk at a gas station but that the 
veteran terminated her employment due to medical reasons.

A March 2000 VA neurology examination report reflects that 
the veteran described blackout spells several times a day or 
just every day or every other day.  The report contains an 
impression of seizure disorder with absence seizures that 
were not completely controlled.  A March 2000 VA general 
medical examination report contains a diagnosis of seizure 
disorder, for which she took medication.

A May 2000 VA epilepsy examination report reflects that the 
veteran was admitted on May 2, 2000, for observation for 
compensation and pension evaluation and discharged on May 5, 
2000.  The examination report reflects that the veteran 
stated that her seizures consisted of episodes of times where 
she ignored the people around and lost track of conversation 
and television shows.  No tongue biting was reported but the 
occasional bladder incontinence was indicated.  The report 
reflects that she indicated episodes from everyday to every 
other day that lasted from a few seconds to a minute.  She 
also reported three to four episodes of involuntary jerking 
movements in a six-month period.  The examination report 
reflects that while the veteran reported compliance with her 
anticonvulsion medications, her admittance level was less 
than three micrograms per deciliter while it was 66 at the 
time of discharge.  The examination report further reflects 
that while the veteran described zero to two seizures per 
day, no seizures were observed.

May 2000 correspondence reflects that the veteran indicated 
that her seizure disorder had gotten worse and that she had 
recently received inpatient care due to her condition at a VA 
medical center.  She also indicated that she got dizzy when 
she stood and suffered from nausea.

A September 2000 VA neurology note reflects that the 
veteran's anticonvulsive medication had been increased on the 
previous visit and her reported seizure episodes had now 
decreased to one to two times a week.

A May 2001 VA social work note reflects that the veteran was 
advised to keep a log of seizure activities, to include 
dates, times, duration and type.

A May 2001 VA epilepsy examination report reflects that the 
veteran's anticonvulsant medications had been discontinued as 
she was pregnant.  The examination report reflects that 
cerebellar testing and sensory testing were normal and 
contains a diagnosis of seizure disorder.

A May 2001 VA social and industrial survey report reflects 
that the veteran indicated that she continued to have 
seizures on a daily basis which lasted for a few seconds to 
two minutes in duration.

December 2001 correspondence from the veteran reflects that 
she stated that due to her pregnancy, she was initially 
placed on an alternative medication, with her usual 
anticonvulsant eventually being re-added.

Legal Analysis

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A confirmed diagnosis of 
epilepsy with history of seizures warrants a 10 percent 
evaluation.  A 10 percent evaluation is also the minimum 
evaluation when continuous medication is shown necessary for 
the control of epilepsy.  This minimum evaluation will not be 
combined with any other rating for epilepsy.  A 20 percent 
evaluation is warranted when there has been at least 1 major 
seizure in the last 2 years or there have been at least 2 
minor seizures in the last 6 months.  A 40 percent evaluation 
requires at least 1 major seizure in the last 6 months or 2 
major seizures in the last year; or an average of at least 5 
to 8 minor seizures weekly.  A 60 percent evaluation requires 
an average of at least 1 major seizure in 4 months over the 
last year; or 9 to 10 minor seizures per week.  An 80 percent 
evaluation requires an average of at least 1 major seizure in 
3 months over the last year; or more that 10 minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least 1 major seizure per month over the last year.  38 
C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2002).

Psychomotor seizures are rated as major seizures under the 
general rating formula when characterized by automatic states 
and/or generalized convulsions with unconsciousness.  38 
C.F.R. § 4.124 a, Diagnostic Code 8914 (2002).  Further, 
psychomotor seizures are to be rated as minor seizures under 
this formula when characterized by brief transient episodes 
of random motor movements, hallucinations, perceptual 
illusions, abnormalities of thinking, memory or mood, or 
autonomic disturbances.  Id.

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121 (2002).

In this case, the veteran has consistently described her 
seizure episodes as lasting from a few seconds to a minute 
and consisting of ignoring the people around and losing track 
of such things as conversations and television shows.  No 
tongue biting is involved but occasional bladder incontinence 
and nausea were reported.  Therefore, the veteran's seizure 
disorder is manifested by minor seizures, the frequency of 
which is determinative of the appropriate disability rating.

The veteran, as a lay person, is competent to report that on 
which she has personal knowledge, that is what comes to her 
through her senses.  See Layno v.  Brown, 6 Vet. App. 465, 
470 (1994).  In the instant case, she is competent to report 
the frequency of her seizure episodes.  See also 38 C.F.R. § 
4.121 (2002).  As such, the credibility and consistency of 
her statement must be ascertained.  The evidence reveals that 
the veteran indicated in her July 1998 increased rating claim 
that she had two or more seizures a day.  In contrast, the 
veteran indicated to her VA examiner in the same time frame 
that she had seizures up to once a day.  So immediately the 
evidence of record reveals inconsistent statements from the 
veteran, effecting the credibility of her statements.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Additionally, 
the March 2000 VA neurology examination report reflects that 
the veteran described blackout spells "several times a day 
or just every day or every other day".  The May 2000 VA 
observation and examination report reflects that she 
indicated episodes from everyday to every other day and that 
she had zero to two seizures per day during in-patient care, 
although no seizures were observed.  A September 2000 VA 
examination neurology note reflects that the veteran reported 
that her seizure episodes had decreased to one to two times a 
week.  The May 2001 VA social and industrial survey report 
reflects that the veteran reported that she continued to have 
seizures on a daily basis.

In light of the inconsistency of the frequency of seizure 
episodes reported by the veteran, the Board finds that the 
credibility of the veteran's statement in this regard is 
lessened.  As the Board must still attempt to determine the 
frequency of the seizure episodes to properly evaluated her 
increased rating claim, the Board has closely looked at 
evidence of record in its entirety.  A thorough review of the 
evidence of record reveals that statements made by the 
veteran in correspondence or to examiners conducting 
evaluations for compensation purposes vary as a whole when 
compared to her statements made to examiners for treatment 
purposes.  Accordingly, the Board has assigned more probative 
value to the statements made by the veteran for treatment 
purposes as she has a clear interest in being forthcoming 
about the frequency of seizure episodes to a treating 
physician who is determining the dosage of her anticonvulsion 
medication.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).

The February 1998 VA neurology clinic medical record reflects 
that the veteran was a new patient, reported seizures up to 
once a day, and was placed on an anticonvulsion medication.  
The evidence of record reveals that although the veteran was 
on anticonvulsions, she continued to have seizure episodes.  
As such, the September 2000 VA neurology note reflects that 
her anticonvulsion medication had been increased and her 
seizure episodes had subsequently decreased to one to two 
times a week.  Based on this credible and probative evidence, 
the Board finds that the evidence shows that the veteran has 
minor seizure episodes one to two times a week such that a 20 
percent disability rating is warranted.  See 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, Diagnostic Code 8911 (2002).  A higher 
40 percent disability rating is not warranted as the 
probative evidence of record does not reveal at least five to 
eight minor seizure episodes per week.  Id.

In short, the probative evidence reveals that the veteran has 
minor seizure episodes on a frequency such that a 20 percent 
disability rating is appropriate.  To that extent, her 
increased rating claim succeeds.  The probative evidence does 
not reveal minor seizure episodes on a frequency such that a 
40 percent disability rating is warranted.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 20 percent, and to that 
extent, the benefit-of-the doubt rule is not for application.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 4.3 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected seizure condition limits her efficiency in 
certain tasks, including the ability to drive.  This alone, 
however, does not present an exceptional or unusual 
disability picture for a seizure disorder and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2002).


ORDER

A 20 percent disability rating, but no more, for a seizure 
disorder is granted, subject to the laws and regulations 
controlling disbursement of VA monetary benefits.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

